EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Timothy MacIntyre on May 11, 2022.
The application has been amended as follows: 
Claim 1, Lines 1-2: “wherein the flexible tank” has been deleted in order to correct grammatical errors and minor informalities. 
Claim 1, Line 2: “is” has been deleted in order to correct grammatical errors and minor informalities.
Claim 1, Line 4: “vehicle and having” has been deleted and replaced with --vehicle, the flexible tank comprising--, in order to correct grammatical errors and minor informalities.
Claim 1, Line 10: “line and wherein” has been deleted and replaced with --line, wherein--, in order to correct grammatical errors and minor informalities.
Claim 1, Line 11: “also” has been deleted and replaced with --and wherein--, in order to correct grammatical errors and minor informalities.
Claim 1, Line 12: --and is welded thereto-- has been inserted following “compartment”, in order to overcome the prior art. 
Claim 6, Line 1: the dependency has been changed from “claim 4” to --claim 5--, as antecedent basis for the connection part is provided in claim 5. 
Claim 6, Line 2: “parts” has been deleted and replaced with --part-- (both instances in line 2), in order to correct a typo. 
Claim 9, Line 1: the dependency has been changed from “claim 7” to --claim 8--, as antecedent basis for the at least one tension belt is provided in claim 8. 
Claim 13, Line 1: the dependency has been changed from “claim 11” to --claim 12--, as antecedent basis for the positioning of the at least one tension belt in the vicinity of the folding region is provided in claim 12. 
Claim 13, Line 2: “are” has been deleted in order to correct a grammatical error. 
Claim 14, Line 3: “at least one” has been deleted as claim 1 only provides antecedent basis for a single tank body.
Claim 14, Line 4: “at least one” has been deleted as claim 1 only provides antecedent basis for a single folding region. 
Claim 14, Line 6: “a” has been deleted and replaced with --the at least one--, as antecedent basis for the at least one joining region has already been previously provided. 
Claim 16, Line 1: the dependency has been changed from “claim 13” to --claim 14--, as the production method is introduced in claim 14. 
Claim 18, Line 1: the dependency has been changed from “claim 13” to --claim 14--, as the production method is introduced in claim 14. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA KAY ATTEL whose telephone number is (571)270-3972. The examiner can normally be reached Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NINA K ATTEL/Examiner, Art Unit 3734 

/JES F PASCUA/Primary Examiner, Art Unit 3734